UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


              United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604
                           Submitted May 3, 2005
                            Decided May 4, 2005


                                     Before

                 Hon. FRANK H. EASTERBROOK, Circuit Judge

                 Hon. ILANA DIAMOND ROVNER, Circuit Judge

                 Hon. TERENCE T. EVANS, Circuit Judge


JOHN BIELENBERG and DIXIE BIELENBERG,               Appeal from the United
      Plaintiffs-Appellants,                        States District Court
                                                    for the Central
No. 04-4134                   v.                    District of Illinois.

DAVID GRIFFITHS, et al.,                            No. 00 C 1281
      Defendants-Appellees.                         Michael M. Mihm,
                                                    Judge.



                                     Order


     Our prior order in this case describes the factual
background and the nature of the plaintiffs' claims. Bielenberg
v. Griffiths, No. 02-3573 (7th Cir. Mar. 14, 2003) (unpublished
order).

     We observed that the plaintiffs had not sued the physicians
and hospital involved in their confinement for psychiatric
evaluation. On remand, they added many additional parties. But
the underlying events occurred in September 1998, and the
medical defendants were not sued until July 2003. The statute of
limitations is two years, see Ashafa v. Chicago, 146 F.3d 459
(7th Cir. 1998), so the claims against these additional
defendants are untimely.
No. 04-4134                                          Page 2



     With respect to the original defendants, our prior order
noted that the officers who conducted the search and housing-
code inspection acted under the authority of a warrant and so
almost certainly possess qualified immunity. See, e.g., Malley
v. Briggs, 475 U.S. 335 (1986). Indeed, we observed, the claim
for damages appears to be frivolous. Plaintiffs have not
demonstrated that the warrant was transparently defective so
that immunity could be overcome. To the contrary, they have
ignored the observations in our order. Their appellate brief
does not discuss our analysis (or the district court's) and does
not cite a single judicial decision. Although plaintiffs
doubtless feel aggrieved by the events, they do not demonstrate
any legal entitlement to relief.

     The City of Decatur does not possess immunity but is
responsible only for its own policies--which means, concretely,
its housing code, under which the entries and seizures were
made. See Monell v. New York City Dep't of Social Services, 436
U.S. 658 (1978). The district court concluded that the City's
code complies with the Constitution by limiting searches to
those supported by probable cause and by giving owners notice
and an opportunity for a hearing before final adverse action is
taken. Again plaintiffs offer no legal support for their
contrary position. We see no reason to disturb the district
judge's conclusion.

                                                        Affirmed